Citation Nr: 0118480	
Decision Date: 07/16/01    Archive Date: 07/24/01	

DOCKET NO.  00-24 312	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from October 1941 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


REMAND

The claim for an increased rating for the veteran's service-
connected PTSD was received in June 2000.

In that regard, in a statement of April 2000, a VA 
psychiatrist wrote that he had been treating the veteran 
"for several years" for PTSD, and that, despite medication, 
he (the veteran) was "markedly limited" in both his social 
and occupational functioning.  A review of the veteran's 
file, however, shows only one outpatient treatment (in early 
April 2000) for the veteran's service-connected PTSD.

The Board notes that, in correspondence of early May 2000, a 
Vet Center social worker noted that there had been no 
improvement since March of 1997 in the veteran's PTSD 
symptomatology, and that, socially and occupationally, the 
veteran remained "totally disabled."  However, during the 
course of a VA psychiatric examination in August 2000, it was 
noted that a portion of the veteran's problems stemmed not 
from service-connected PTSD, but from other unrelated 
physical problems.  That same examination described the 
veteran as being 80 years old, and retired.  Further noted 
was that the veteran was receiving counseling at the local 
Vet Center every 3 to 4 weeks, and that he saw his physician 
(presumably, a psychiatrist) every 3 to 4 months for 
treatment.  At present, however, records of the veteran's Vet 
Center counseling, and any treatment provided by the 
veteran's psychiatrist, are not a part of his claims folder.

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Moreover, this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment, 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The August 2000 VA psychiatric examination does not report 
sufficiently comprehensive findings for evaluation of the 
veteran's service-connected PTSD under the current rating 
criteria.  As such, the case is REMANDED for the following 
actions:

1.  Any pertinent VA (including Vet 
Center) or other inpatient or outpatient 
treatment records, subsequent to October 
1997, the date of a previous rating 
action granting a 30 percent evaluation 
for service-connected PTSD, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to determine the current 
severity of his service-connected PTSD.  
All clinical findings should be reported 
in detail, and psychiatric impairment 
resulting from PTSD must be 
differentiated from impairment associated 
with other unrelated (including physical) 
disabilities.  The examining psychiatrist 
must be furnished with a copy of the 
general rating criteria for evaluation of 
psychiatric disorders which became 
effective November 7, 1996.  The 
physician must comment on the presence or 
absence of every symptom and clinical 
finding required for ratings from 
zero percent to 100 percent, and, where 
present, the frequency and severity 
thereof.  It is requested that the 
examiner describe the degree of 
psychiatric impairment due to PTSD in 
terms of the rating criteria as 
distinguished from using GAF scores, 
inasmuch as GAF scores are not precisely 
compatible with the schedular rating 
criteria.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


